DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry of PCT/IS2017/050010 filed on June 19, 2017.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Iceland on June 20, 2016.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Applicant’s amendment filed on April 28, 2022, amending claims 1 and 6 and cancelling claim 5 has been entered.  Claims 2 and 13-21 were previously canceled.  Claims 1, 3, 4, 6-12 and 22-24 are currently being examined as they read on the elected species of glycerol monocaprate (monocaprin) as a species of an anti-microbiologically active lipid. 

Response to Arguments
The previous double patenting rejection is hereby maintained and reproduced below as Applicant has not filed an appropriate terminal disclaimer nor put forth any persuasive arguments for traversal.  It is noted that Applicant will file an appropriate terminal disclaimer once allowable claims are identified.
Due to Applicant's amendments to the claims, the previous rejection under 35 USC 102(a)(1) over Thormar et al. is hereby withdrawn.  Applicant’s arguments with respect to said rejection have been fully considered but are moot in view of the withdrawal of the rejection.
Applicant’s arguments with respect to the rejection under 35 USC 103 have been fully considered but are found not persuasive.
Applicant argues that Scholz, while suggesting delivery of antimicrobial composition to nasal cavities (paragraph [0028]) does not disclose or suggest nasal spray delivery to the nasal cavities, to the contrary, Scholz discloses using an ointment or cream for application to nasal passageways: [0180] In certain preferred embodiments of the present invention, the compositions are in the form of an ointment or cream. That is, the compositions are in the form of a relatively viscous state such that they are suitable for application to nasal passageways. Thus, Applicant argues that Scholz et al. teaches away from low viscosity sprays.  Applicant argues that this effectively means that the skilled person, by reading Scholz et al. and Gizurarson et al., is guided away from combining these documents since Gizurarson et al. is directed to low viscosity sprayable formulations for delivering therapeutic agents, while Scholz et al. guides the skilled person to viscous compositions for nasal delivery (with syringes [0323]).  The present claimed invention is directed to a pharmaceutical antimicrobial liquid formulation, with two specified defined active ingredients, in specified concentration ranges, in which ranges the active ingredients exhibit a synergistic effect. The prior art does not disclose this combination of the two active ingredients nor the intended use, nor does the prior art guide the skilled person to combining the active ingredients in this way and in the claimed concentration ranges.
These arguments are found not persuasive since Gizurarson et al. teaches a liquid pharmaceutical composition comprising a therapeutic agent and an alkoxy-polyethylene glycol such as methoxy-polyethylene glycol for administration of the therapeutic agent to the mammal, for example to the nasal membrane for intranasal administration (abstract).   Gizurarson et al. teaches formulations that are suitable for any therapeutic agent applied to the mucosal surface [0026].  Gizurarson et al. teaches that the pharmaceutical composition may comprise one or more therapeutic agents selected from the group consisting of hydrophobic therapeutic agents, hydrophilic therapeutic agents, and combinations thereof [0049]. 
 Gizurarson et al. teaches that there are several advantages for formulating a composition comprising various active agents according to the teachings therein.  First, it has been discovered that when alkoxy-polyethylene glycol is used in such formulations, the therapeutic agent can still be solubilized (which is especially useful for poorly soluble therapeutic agents) but the resulting formulations are less viscous and cause less irritation to mucosal membranes because the amount of other potentially viscous and irritable excipients, for example, polyethylene glycol or propylene glycol, can be reduced or eliminated altogether [0017].  As a result, the lower viscosity formulations, when converted into droplets, for example, by a nasal sprayer during intranasal delivery, can produce a spray pattern optimized for delivering the therapeutic agent to the mucosal membrane [0017]. In addition, formulations containing alkoxy-polyethylene glycols create less irritation (burning sensation) when applied to a mucosal surface, for example, a nasal membrane following nasal administration [0017]. In addition, when administered intranasally, the compositions of Gizurarson et al. minimize undesirable after taste (for example, a petroleum-like after taste) that can be associated with certain other excipients [0017].  Therefore, an ordinary skilled artisan would have been motivated to formulate various active agents according to the teachings of Gizurarson et al. with a reasonable expectation of improving the properties of the composition to be administered to the mucosal membrane.
Scholz et al. teaches formulations comprising antimicrobial lipids including glycerol monocaprate as active ingredients for topical administration to mucosal membranes, which further comprises additional components such as propylene glycol which as taught by Gizurarson et al. causes irritation to the mucosal membrane.  Thus Scholz et al. teaches that antimicrobial lipids are applied to mucosal membranes including the nasal membrane and thus a person of ordinary skill in the art would have been motivated to formulate the antimicrobial lipids according to the teachings of Gizurarson et al. because of the many advantages taught therein for the formulations.  
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to formulate the antimicrobial lipid glycerol monocaprate according to the teachings of Gizurarson et al. since Gizurarson et al. teaches formulations for delivery to mucosal membranes such as intranasal administration having improved properties and Scholz et al. teaches that glycerol monocaprate is an antimicrobial active agent which is administered to mucosal membranes such as intranasal administration.  Thus since glycerol monocaprate is administered to mucosal membranes such as intranasal administration, an ordinary skilled artisan would have been motivated to formulate glycerol monocaprate according to the teachings of Gizurarson et al. with a reasonable expectation of solubilizing glycerol monocaprate and preparing a less viscous formulation which causes less irritation to mucosal membranes because the amount of other potentially viscous and irritable excipients, for example, polyethylene glycol or propylene glycol, can be reduced or eliminated altogether, and therefore the lower viscosity formulations, when converted into droplets, for example, by a nasal sprayer during intranasal delivery, can produce a spray pattern optimized for delivering the therapeutic agent to the mucosal membrane.  In addition, the glycerol monocaprate formulations containing alkoxy-polyethylene glycols would have been expected to create less irritation (burning sensation) when applied to a mucosal surface, for example, a nasal membrane following nasal administration, as well as when administered intranasally, the composition would have been expected to minimize undesirable after taste (for example, a petroleum-like after taste) that can be associated with certain other excipients. 
Furthermore, in addition to ointments and creams, Scholz further teaches that the antimicrobial lipids may also be administered to the skin and/or mucosal surfaces in other suitable forms including sprays [0218].  Therefore since antimicrobial lipids are known in the art to be administered to mucosal surfaces including nasal administration and since suitable form for said administration is by spray formulations, a person of ordinary skill in the art would have been motivated to formulate antimicrobial lipids according to the teachings of Gizurarson et al. with a reasonable expectation of formulating a formulation with improved properties as detailed above.
Thus for these reasons and for reasons of record, the previous rejection under 35 USC 103 is hereby maintained and reproduced below. 
This action is FINAL.
  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 4, 6-12 and 22-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,337,949 B2 (Application No. 16/311,776/U.S. Publication No. 2019/0209511 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claim of ‘949 and the cited claims of the instant application are substantially overlapping in scope and thus not patentably distinct.
Claims 1, 3-12 and 22-24 of the instant application claim a pharmaceutical antimicrobial liquid formulation comprising an anti-microbiologically active lipid in a concentration in the range from about 0.01 to about 5% selected from the group consisting of glycerol monocaprate, glycerol monocaprylate, glycerol monolaurate, propylene glycol monocaprate, propylene glycol monocaprylate, propylene glycol monolaurate, glycerol dicaprin, glycerol dicaprylate, glycerol dilaurate, glycerol tricaprin, glycerol tricaprylate, and glycerol trilaurate, and any combination thereof, dissolved or suspended in the formulation; ethanol in a concentration in the range from about 0.2 to 3%; and a physiologically acceptable vehicle; and further comprising methoxy-polyethylene glycol represented by the formula I CH3-(O-CH2CH2)n-H, wherein n is an integer in the range from 1 to 25.
Claim 9 of ‘949 claim a pharmaceutical formulation for antimicrobial treatment through application to skin or mucosa, comprising an anti-microbiologically active lipid selected from the group consisting of glycerol monocaprate, glycerol monocaprylate, glycerol monolaurate, propylene glycol monocaprate, propylene glycol monocaprylate, propylene glycol monolaurate, glycerol dicaprin, glycerol dicaprylate, glycerol dilaurate, glycerol tricaprin, glycerol tricaprylate, glycerol trilaurate, octylglycerol, monomyristin, monopalmitolein, monoolein, propylene glycol monocaprylate, propylene glycol monolaurate, and any combination thereof, in a concentration in the range from about 0.01 to about 5 wt.%; one or more methoxypolyethylene glycol represented by the formula I CH3-(O-CH2CH2)n-H, wherein n is an integer in the range from 1 to 25, in an amount in the range from about 0.1 to about 60 wt.%; one or more polyoxyethylene-glyceride in an amount in the range from about 0.1 to about 60%; and further comprising ethanol in a concentration in the range of from about 0.2 wt.% to about 3 wt.%.
Thus the cited claims of the instant application would be anticipated over claim 9 of ‘949.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is indefinite since it is dependent upon a canceled claim.  For the sake of compact prosecution, claim 8 is being interpreted as being dependent upon claim 1 and examined herewith.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6-12 and 22-24 are rejected under 35 U.S.C. 103 Gizurarson et al. U.S. Publication No. 2008/0275030 A1 in view of Scholz et al. U.S. Publication No. 2005/0058673 A1.
Claims 1, 3, 4, 6-12 and 22-24 of the instant application claim a pharmaceutical antimicrobial liquid formulation comprising glycerol monocaprate (monocaprin) in a concentration in the range from about 0.01 to about 5%, dissolved or suspended in the formulation; ethanol in a concentration in the range from about 0.2 to 3%; and a physiologically acceptable vehicle; and further comprising methoxy-polyethylene glycol, wherein the liquid formulation is a homogeneous transparent solution.
Gizurarson et al. teaches a liquid pharmaceutical composition comprising a therapeutic agent and an alkoxy-polyethylene glycol such as methoxy-polyethylene glycol for administration of the therapeutic agent to the mammal, for example to the nasal membrane for intranasal administration (abstract).  
Gizurarson et al. teaches that the invention is based, in part, upon the discovery that the inclusion of one or more alkoxy-polyethylene glycols in a formulation provides certain advantages when the resulting composition is to be applied, for example, to a mucosal surface, for example, it has been discovered that when alkoxy-polyethylene glycol is used in such formulations, the therapeutic agent can still be solubilized (which is especially useful for poorly soluble therapeutic agents) but the resulting formulations are less viscous and cause less irritation to mucosal membranes because the amount of other potentially viscous and irritable excipients, for example, polyethylene glycol or propylene glycol, can be reduced or eliminated altogether [0017].  As a result, the lower viscosity formulations, when converted into droplets, for example, by a nasal sprayer during intranasal delivery, can produce a spray pattern optimized for delivering the therapeutic agent to the mucosal membrane [0017]. In addition, formulations containing alkoxy-polyethylene glycols create less irritation (burning sensation) when applied to a mucosal surface, for example, a nasal membrane following nasal administration [0017]. In addition, when administered intranasally, the compositions of Gizurarson et al. minimize undesirable after taste (for example, a petroleum-like after taste) that can be associated with certain other excipients [0017]. 
Gizurarson et al. teaches a liquid pharmaceutical composition comprising a therapeutic agent and an alkoxy-polyethylene glycol represented by Formula I:
R-O-(CH2CH2O)n-H, wherein, R is methyl, ethyl, n-propyl, isopropyl, or cyclopropyl; and n, which is the average number of oxyethylene repeating units, is a number in the range of from about 1 to about 25 [0018]-[0020].  Gizurarson et al. further teaches a liquid formulation for solubilizing a poorly soluble therapeutic agent, for example, a poorly soluble organic therapeutic agent comprising a poorly soluble therapeutic agent and an alkoxy-polyethylene glycol represented by Formula I: 
R-O-(CH2CH2O)n-H, wherein, R is methyl, ethyl, n-propyl, isopropyl, or cyclopropyl; and n, which is the average number of oxyethylene repeating units, is a number in the range of from about 1 to about 25 [0021]-[0023].
Gizurarson et al. teaches the alkoxy-polyethylene glycol can comprise from about 0.1% (v/v) to about 80% (v/v), or from about 0.5% (v/v) to about 70% (v/v), of the composition [0036].  The therapeutic agent can comprise from about 0.001% (w/v) to about 20% (w/v) of the composition or from about 0.1% (w/v) to about 10% (w/v) of the composition [0036].
	Gizurarson et al. teaches the alkoxy-polyethylene glycol is methoxy-polyethylene glycol 350 (mPEG 350) or is methoxy-polyethylene glycol 550 (mPEG 550) or is methoxy-polyethylene glycol 750 (mPEG 750) [0045].  Certain, preferred alkoxy-polyethylene glycols include CarbowaxTM mPEG 350,CarbowaxTM mPEG 550 or CarbowaxTM mPEG 750, which are available commercially from Dow Chemical Company [0046].
Gizurarson et al. further teaches that other excipients may be used in the formulation in addition to the alkoxy-polyethylene glycol and the therapeutic agent, including absorption promoters, buffering agents, water absorbing polymers, alcohols, lipids, osmotic pressure controlling agents, pH-controlling agents, preservatives, propellants, surfactants, enzyme inhibitors, excipients for adjusting hydrophilic-lipophilic balance (HLB) and stabilizers [0059]-[0060].  Exemplary absorption promoters include pegylated caprylic-/capric glycerides and derivatives thereof, such as, Softigen and Labrasol [0061]. Exemplary alcohols include, for example, ethanol and isopropyl alcohol [0061].  Gizurarson et al. further teaches that although it is understood that the alkoxy-polyethylene glycols, for example, methoxy-polyethylene glycol, can solubilize poorly soluble therapeutic agents, under certain circumstances, it may be helpful to include additional compounds that enhance the solubility of the therapeutic agent and examples of such solubilizers include, alcohols such as ethanol, isopropanol, butanol, and benzyl alcohol [0062].  Preferred additional solubilizers include triacetin, triethylcitrate, ethyl oleate, ethyl caprylate, dimethylacetamide, N-methylpyrrolidone, N-hydroxyethylpyrrolidone, polyvinylpyrrolidone, hydroxypropyl methylcellulose, hydroxypropyl cyclodextrins, ethanol, polyethylene glycol 200-1000, PEG 300, PEG 400, Transcutol, and dimethyl isosorbide, sorbitol, glycerol, triacetin, glycofurol and propylene glycol [0063]. Typically, the solubilizer, if present, is present in an amount of from about 0.1% (w/v) to about 50% (w/v), from about 1% (w/v) to about 40% (w/v) or from about 2% (w/v) to about 25% (w/v). In addition, the liquid pharmaceutical composition can comprise water, for example, from about 2% (v/v) to about 99% (v/v), from about 10% (v/v) to about 95% (v/v), or from about 20% (v/v) to about 90% (v/v), of the liquid composition [0063].
Gizurarson et al. teaches that exemplary liquid compositions of the invention contain, for example, the active ingredient, 40% (v/v) to 70% (v/v) methoxy-polyethylene glycol (for example, mPEG 350), 0% (v/v) to 20% (v/v) polyethylene glycol (for example, PEG 400), 0% (v/v) to 10% (v/v) propylene glycol, and 0% (v/v) to 5% (v/v) ethanol. Other exemplary liquid compositions of the invention contain, for example, the active ingredient dissolved in 50% (v/v) to 70% (v/v) mPEG 350, 1% (v/v) to 4% (v/v) propylene glycol, and 1% (v/v) to 4% (v/v) ethanol [0068].
Gizurarson et al. teaches the compositions are particularly useful in delivering one or more therapeutic agents to a mucosal membrane or the skin of a mammal, for example, a human, wherein the mucosal membrane to which the pharmaceutical preparation is administered may be any mucosal membrane of the mammal to which the therapeutic agent is to be applied, for example, the nose (for example, via a nasal membrane), vagina, eye (for example, via an ocular membrane), ear (for example, via a tympanic membrane), mouth (for example, via the buccal membrane), lungs (for example, via the pulmonary membrane), or rectum (for example, via the rectal membrane) [0071]. Gizurarson et al. teaches the compositions are particularly useful in delivering a therapeutic agent to the mucosa of the nose, mouth (buccal, gingival, sublingual or to the hard palate), or the vagina [0071].  Gizurarson et al. teaches that when administered intranasally, the compositions are delivered via a spray device that produces a plume of spray droplets that contact the nasal mucosa [0073].
Gizurarson et al. does not teach monocaprin as an active ingredient. 
Scholz et al. teaches antimicrobial compositions, especially those useful when applied topically, particularly to mucosal tissues (i.e., mucous membranes), including a fatty acid ester, fatty ether, or alkoxide derivative thereof (abstract).  Scholz et al. teaches that the compositions provide effective topical antimicrobial activity and are accordingly useful in the treatment and/or prevention of conditions that are caused, or aggravated by, microorganisms (including viruses) (abstract).  Scholz et al. teaches that compositions provide effective topical antimicrobial activity and are accordingly useful in the local treatment and/or prevention of conditions that are caused, or aggravated by, microorganisms (including viruses, bacteria, fungi, mycoplasma, and protozoa) on skin and/or mucous membranes [0010].  Scholz et al. teaches that the compositions include an antimicrobial lipid component that includes a fatty acid ester of a polyhydric alcohol, a fatty ether of a polyhydric alcohol, alkoxylated derivatives thereof (of either the ester or ether), or combinations thereof [0013].  Scholz et al. teaches an antimicrobial composition that includes: an effective amount of an antimicrobial lipid component that includes a (C8-C12)saturated fatty acid ester of a polyhydric alcohol, a (C12-C22)unsaturated fatty acid ester of a polyhydric alcohol, a (C8-C12)saturated fatty ether of a polyhydric alcohol, a (C12-C22)unsaturated fatty ether of a polyhydric alcohol, an alkoxylated derivative thereof, or combinations thereof, wherein the alkoxylated derivative has less than 5 moles of alkoxide per mole of polyhydric alcohol; with the proviso that for polyhydric alcohols other than sucrose, the esters include monoesters and the ethers include monoethers, and for sucrose the esters include monoesters, diesters, or combinations thereof, and the ethers include monoethers, diethers, or combinations thereof [0014].  The antimicrobial composition includes 0.01 wt.-% to 20 wt.-% of an antimicrobial lipid component [0015].  Preferably, the antimicrobial lipid component includes glycerol monolaurate, glycerol monocaprate, glycerol monocaprylate, propylene glycol monolaurate, propylene glycol monocaprate, propylene glycol monocaprylate, and combinations thereof [0021].
Scholz et al. teaches that the compositions are useful for decolonizing at least a portion of the nasal cavities, anterior nares, and/or nasopharynx of a subject of microorganisms by contacting the nasal cavities, anterior nares, and/or nasopharynx with an antimicrobial composition in an amount effective to kill one or more microorganisms [0026].  Scholz et al. further teaches treating chronic sinusitis by contacting at least a portion of the respiratory system (particularly the upper respiratory system including the nasal cavities, anterior nares, and/or nasopharynx) with an antimicrobial composition [0028].
Thus Scholz et al. teaches that antimicrobial lipids including glycerol monocaprate are suitable active ingredients for topical administration to mucosal membranes.
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to formulate an antimicrobial lipid such as glycerol monocaprate as an antimicrobial active agent according to the teachings of Gizurarson et al. since Gizurarson et al. et al. teaches formulations for delivery to mucosal membranes such as intranasal administration having improved properties and Scholz et al. teaches that glycerol monocaprate is an antimicrobial active agent which is administered to mucosal membranes such as intranasal administration.  Thus since glycerol monocaprate is administered to mucosal membranes such as intranasal administration, an ordinary skilled artisan would have been motivated to formulate glycerol monocaprate according to the teachings of Gizurarson et al. with a reasonable expectation of solubilizing glycerol monocaprate and preparing a less viscous formulation which causes less irritation to mucosal membranes because the amount of other potentially viscous and irritable excipients, for example, polyethylene glycol or propylene glycol, can be reduced or eliminated altogether, and therefore the lower viscosity formulations, when converted into droplets, for example, by a nasal sprayer during intranasal delivery, can produce a spray pattern optimized for delivering the therapeutic agent to the mucosal membrane.  In addition, the glycerol monocaprate formulations containing alkoxy-polyethylene glycols would have been expected to create less irritation (burning sensation) when applied to a mucosal surface, for example, a nasal membrane following nasal administration, as well as when administered intranasally, the composition would have been expected to minimize undesirable after taste (for example, a petroleum-like after taste) that can be associated with certain other excipients. 
With respect to claims 12 and 23-24 of the instant application, it would be within the skill of an ordinary artisan to determine the volume contained in a dosage unit such that optimal results are achieved.  Moreover, claims 12 and 23-24 are rendered obvious even though the prior art does not specifically disclose how much of the composition is in a dosage unit because any amount of the prior art composition is necessarily capable of being included in a dosage unit. Thus the cited claims of the instant application are drawn to a formulation and since the amount included in the dosage form does not materially change the formulation, or result in a structural difference between the claimed invention and the prior art, said limitation in the instant claims do not patentably distinguish the claimed invention from the prior art.  Furthermore, claims 12 and 23-24 are rendered obvious since the prior art clearly teaches formulating a nasal spray and Gizurarson et al. further teaches that the compositions are particularly useful in the intranasal delivery of a therapeutic agent and when the composition is applied to the nasal mucosa, the volume of the pharmaceutical composition applied typically is in the range of 1-1000 L, preferably not more than 700 L, more preferably 50-150 L per nostril, and most preferably about 100 L/nostril [0072].
With respect to the limitation that the liquid formulation is a homogeneous transparent solution, since the reference render obvious a formulation comprising the same components as claimed, the properties of the formulation are also rendered obvious.  Thus the formulation rendered obvious over the prior art teachings will necessarily have the same properties as claimed and thus will be a homogeneous transparent solution.
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 2, 5 and 13-21 are canceled.  Claims 1, 3, 4, 6-12 and 22-24 are rejected.  No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM